DETAILED ACTION
Notice to Applicant
 
1.               The following is a FINAL office action upon examination of application number 17/062,386, filed on 10/02/2020. Claims 1-3, 6-12, 15-17, and 20-24 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 17/062,386, filed 10/02/2020 is a continuation of Application 17/061,611, filed 10/02/2020. Application 17/061,611 Claims Priority from Provisional Application 62/956,098, filed 12/31/2019. Application 17/062,386 is a continuation application of U.S. Application no. 17/061,611 filed on 10/02/2020 (“Parent Application”). See MPEP §201.07. In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application. Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application. Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2. Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Information Disclosure Statement

4.	The information disclosure statement (IDS) filed on 11/18/2021 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

5.	In the response filed December 22, 2021, Applicant amended claims 1-3, 8-9, 12, and 16-17, and canceled claims 4-5, 13-14, and 18-19. No new claims were presented for examination. 

6.	Applicant's canceled claims 4-5, and 18. Accordingly, the objections to claims 4-5 and 18 have been removed.

7.	Applicant's amendments to claim 6 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim objections; accordingly this objection has been maintained.

8.	Applicant's amendments to claims  8 and 9 are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 112(b); accordingly these rejections have been withdrawn.

9.	Applicant's amendments to the claims are hereby acknowledged. The amendments are sufficient to overcome the previously issued claim rejections under 35 U.S.C. 101; accordingly these rejections have been withdrawn.

Response to Arguments

10.	Applicant's arguments filed December 22, 2021, have been fully considered.

11.	Applicant submits “Training a machine learning model only arises in the realm of computer
technologies, which cannot be performed by human minds based on observation, evaluation, judgement, and opinion.” [Applicant’s Remarks, 12/22/2021, page 10]

	In response to Applicant’s argument that “Training a machine learning model only arises in the realm of computer technologies, which cannot be performed by human minds based on observation, evaluation, judgement, and opinion,” it is noted that the previous Office Action did not assert that training a machine learning model is a mental process. As described in the Office Action dated 09/24/2021, the trained machine-learning classifier was identified as an additional elements. Accordingly, this argument is deemed moot.

12.	Applicant submits that “amended claim 1 is not directed to commercial interactions or advertising, marketing or sales activities by the Office Action…Application respectfully submits that amended claim 1 is not directed to “certain methods of organizing human activity.”” [Applicant’s Remarks, 12/22/2021, page 10]

	In response to Applicant’s amendments, it is noted that Applicant’s amendments to independent claims 1/12/17 and supporting arguments are sufficient to overcome the §101 rejection of claims 1-3, 6-12, 15-17, and 20-24.  In particular, the Examiner notes with respect to independent claims 1/12/17 that, although the claims recite an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping as set forth in the 2019 PEG, the additional elements directed to training, by a computing device, a machine-learning classifier based on a plurality of historical trips, wherein each of the plurality of historical trips comprises a first historical bidding bundle option candidate accepted by a historical rider and one or more second historical bidding bundle option candidates offered to but rejected by the historical rider; training the machine-learning classifier by using the first historical bidding bundle option candidate as a positive sample and using the one or more second historical bidding bundle option candidates as one or more negative samples; feeding, by the computing device, each of the plurality of bidding bundle option candidates into the trained machine-learning classifier to obtain a selection probability for the rider to select the bidding bundle option candidate and performing the generating, ranking, and transmitting steps based thereon, as recited and arranged with the other limitations required by claims 1/12/17, serves to integrate the abstract idea into a practical application by applying the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea recited therein. Accordingly, the claim rejection under 35 U.S.C. 101 has been withdrawn.

13.	Applicant submits “Even assuming for the sake of argument that the claims recite the alleged abstract ideas, the alleged abstract ideas are integrated into a practical application by the additional elements recited in the claims.” [Applicant’s Remarks, 12/22/2021, page 10]

	In response to Applicant’s argument that “the alleged abstract ideas are integrated into a practical application by the additional elements recited in the claims,” the Examiner agrees. As noted above, the §101 rejection of claims 1-3, 6-12, 15-17, and 20-24 has been withdrawn in response to applicant’s amendment.

14.	Applicant submits that Tomskii fails to teach or disclose “price candidates within the price range” recited in amended claim 1. [Applicant’s Remarks, 12/22/2021, page 12]

In response to the Applicant’s argument that Tomskii fails to teach or disclose “price candidates within the price range” recited in amended claim 1, the Examiner notes the limitation being argued by Applicant as being newly amended to the claims in the response filed 1222/2021, which have been addressed in the updated rejection below. Applicant’s argument has been considered, but it pertains to amendments to independent claims 1/12/17 that are believed to be addressed via the updated ground of rejection under §103(a) set forth in the instant office action, which incorporates new citations to address the amended limitations in claims 1/12/17 and supports a conclusion of obviousness of the amended claims.

15.	Applicant’s remaining arguments either logically depend from the above-rejected arguments, in which case they too are unpersuasive for the reasons set forth above, or they are directed to features which have been newly added via amendment. Therefore this is now the Examiner's first opportunity to consider these limitations in view of the prior art and as such any arguments regarding these limitations would be inappropriate since they have not yet been examined. A full rejection of these limitations in view of the prior art will be presented later in this Office Action.




Claim Rejections - 35 USC § 103

16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claims 1-3, 6, 8-10, 12, 16-17, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii et al., Pub. No.: US 2019/0236742 A1, [hereinafter Tomskii], in view of Vora et al., Pub. No.: US 2020/0175632 A1, [hereinafter Vora], in further view of Mimran, Pub. No.: US 2019/0273807 A1, [hereinafter Mimran]

As per claim 1, Tomskii teaches a method for bidding bundle option recommendation for ridesharing (paragraph 0005; “a method for requesting a ride service in a ride service system is provided”), the method (paragraphs 0005, 0019) comprising: 

obtaining, by the computing device, a price range of a trip request for a rider (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger;…; enabling the passenger to set a specified fare by means of the passenger interface of the ride service system; paragraph 0020, discussing that the passenger device can operate an application for requesting ride services; paragraph 0023, discussing that a computing device can operate an application for requesting a ride. The application can provide user interface features that provide a user of the application with information for enabling the user to specify a fare [i.e., the specified fare corresponds to the price range of a trip request]; paragraph 0045, discussing that a fare for the ride can be set by a passenger, e.g., a passenger can decide how much money he/she can spend on the ride);

determining, by the computing device, a plurality of trip setting candidates based on the trip request, and a plurality of price candidates (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger; paragraph 0020, discussing that a user interface of the application provides a user with an ability to specify a pickup location and a destination point. If the pickup location and destination point coordinates are known, the system is able to calculate a fare and recommend it to the user. The user may change the fare and request a ride; paragraph 0034, discussing that the bidding dispatcher 140 handles driver requests with its bids 171 and saves an order ID, a bid price, an ETA and driver request time-stamp to the database 121. The passenger may accept the bid 371, decline or ignore it. The bidding dispatcher 140 can then provide driver selection results to the service interface and the application manager 120...; paragraph 0045, discussing that the order submission form can consist of inputs of a pickup location, a destination location, a fare, additional information for a driver. When a user interacts with the form, the form can be expanded so that the user can specify multiple stopovers and request additional options such as a need of a child seat and/or a minivan [i.e., the specification of multiple stopovers and the additional options such as a need of a child seat and/or a minivan correspond to a plurality of trip setting candidates – this interpretation is consistent with the instant application Specification at paragraph 0091, describing that “the discrete setting candidates may include various configurations, such as solo or carpool, vehicle type, vehicle capacity, pickup location, seating option such as car seat, etc.”]. A fare for the ride can be set by a passenger, e.g., a passenger can decide how much money he/she can spend on the ride; paragraph 0048, discussing that FIG. 6 illustrates an example of the user interface that is displayed to a passenger that attempts to request a ride for a fare that is lower than the minimum fare for this location. In this example of an embodiment, a passenger is provided with an explanatory text 611 and current fares 610 of other taxi services [i.e., determining fares of a plurality of taxi services based on the ride request suggests determining a plurality of price candidates based on the price range – as set forth above, the ride request includes a fare specified by the passenger (paragraph 0023)]. A passenger can select any other service provider and the application will transmit him/her to the third-party service application; paragraphs 0021, 0047); 

generating, by the computing device, a plurality of bidding bundle option candidates based on a plurality of combinations of the plurality of trip setting candidates and the plurality of price candidates (paragraph 0005, discussing enabling the passenger to set a specified fare by means of the passenger interface of the ride service system after receiving the average fare and the recommended fare data; paragraph 0019, discussing that drivers may send offers with their fares and an estimated time of arrival to a passenger's ride request and a passenger may select any offer that is appropriate for him/her [i.e., as set forth above, the passenger request specifies multiple stopovers and additional options such as a need of a child seat and/or a minivan (i.e., plurality of trip settings)]; paragraph 0036, discussing that FIG. 2 illustrates an example of the method for requesting a ride service in a ride service system and for matching drivers with passengers based on received data; paragraph 0042, discussing that the system sends the ride request to nearby drivers; FIG. 2, element 226, describes identifying a plurality of drivers; FIG. 10, illustrating an example of the user interface with driver bids that are displayed to the passenger [i.e., displaying a plurality of driver bids to the passenger corresponds to generating, by the computing device, a plurality of bidding bundle option candidates]; paragraph 0054, discussing that FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids 1010 may include car information, a driver's fare, a driver's rating and an estimated time of arrival; paragraph 0045); and

transmitting, by the computing device, one or more of the plurality of bidding bundle option candidates to a terminal device associated with the rider (paragraph 0019, discussing that drivers may send offers with their fares and an estimated time of arrival to a passenger's ride request and a passenger may select any offer that is appropriate for him/her; paragraph 0054, discussing that FIG. 10 illustrates an example of the user interface that is displayed to the passenger with drivers' bids. Drivers' bids may include car information, a driver's fare, a driver's rating and an estimated time of arrival. A passenger is free to accept any bid or decline it. The cancel button 1020 is also available to cancel the ride request and return to the order form).

Tomskii does not explicitly teach training, by a computing device, a machine-learning classifier based on a plurality of historical trips, wherein each of the plurality of historical trips comprises a first historical bidding bundle option candidate accepted by a historical rider and one or more second historical bidding bundle option candidates offered to but rejected by the historical rider, wherein: each of the first and one or more second historical bidding bundle option candidates comprises one or more trip settings, one or more trip attributes, and one or more user features of the historical rider; and the training comprises: training the machine-learning classifier by using the first historical bidding bundle option candidate as a positive sample and using the one or more second historical bidding bundle option candidates as one or more negative samples; obtaining, by the computing device, a price range of a trip request for a rider based on a minimum and a maximum historical bidding prices corresponding to the rider; determining, by the computing device, a plurality of price candidates within the price range; feeding, by the computing device, each of the plurality of bidding bundle option candidates into the trained machine-learning classifier to obtain a selection probability for the rider to select the bidding bundle option candidate; ranking, by the computing device, the plurality of bidding bundle option candidates based on corresponding probabilities; and transmitting, by the computing device, one or more of the plurality of bidding bundle option candidates with top selection probabilities to a terminal device associated with the rider. Vora in the analogous art of ridesharing systems teaches: 

training, by a computing device, a machine-learning classifier based on a plurality of historical trips, wherein each of the plurality of historical trips comprises a first historical bidding bundle option candidate accepted by a historical rider and one or more second historical bidding bundle option candidates offered to but rejected by the historical rider (paragraph 0034, discussing that the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device; paragraph 0024, discussing that matching system 326 may take the previous behavior of transportation requestor 302 and/or transportation requestors with similar characteristics into account when selecting transportation options. For example, if transportation requestor 302 has a history of ignoring transportation options that involve using a personal mobility vehicle to reach a meeting point, matching system 326 may not display transportation options that involve personal mobility vehicle 304. In another example, if transportation requestor 302 has no request history but similar transportation requestors typically prefer standard rides with no delays, matching system 326 may display the option to match with standard vehicle 308 in a visually prominent position to improve the user experience for transportation requestor 302…In one example, if transportation requestor 302 has a history of choosing the least expensive transportation options [i.e., a history of choosing the least expensive transportation options corresponds to a first historical bidding bundle option candidate selected by the rider], matching system 326 may select transportation options that involve delayed matching at less cost than immediate matching…For example, transportation requestor 302 may have a history of selecting shared rides during rush hour but private rides at all other times…; paragraph 0028, discussing that the dynamic transportation network may filter out options unlikely to be chosen by the transportation requestor. For example, if the transportation requestor has never previously chosen delayed matching, the dynamic transportation matching system may filter out transportation options that involve delayed matching [i.e., a delayed matching transportation option never chosen by the transportation requestor corresponds to one or more second historical bidding bundle option candidates offered to but not selected by the rider]. In stop embodiments, the dynamic transportation matching system may repeat steps 620, 630, and/or 640, repeatedly narrowing down the available options based on network impact and/or requestor preference until a predetermined number of options remain and/or a predetermined number of cycles of consideration have executed; paragraphs 0046, 0047), 

wherein: each of the first and one or more second historical bidding bundle option candidates comprises one or more trip settings, one or more trip attributes, and one or more user features of the historical rider (paragraph 0032, discussing that a dynamic transportation matching system may start by generating a list of numerous available transportation options. For example, suggested options 702(a) may include various combinations of available transportation providers and available options for matching with those providers. In one example, the dynamic transportation matching system may immediately eliminate XL options from the list due to high demand, keeping multiple-seat vehicles free for larger parties and/or shared rides. After examining suggested options 702(b), the dynamic transportation matching system may eliminate luxury options due to the transportation requestor's history of never selecting luxury options, producing suggested options 702(c). Next, the dynamic transportation matching system may sort the list, promoting shared ride options because the transportation requestor is traveling from a high-demand area to a low-demand area and it is more beneficial for the network if fewer vehicles leave the high-demand area. In some examples, suggested options 702(d) may be further sorted based on stored requestor preferences [i.e., one or more trip settings]. For example, the requestor may have toggled a preference indicating that the requestor prefers not to use personal mobility vehicle. This sorting may produce suggested options 702(e), the final ranked list of options that will be shown to the requestor. The dynamic transportation matching system may then determine that delayed matching will be favorable for the network and may highlight a transportation option that includes delayed matching, producing suggested options 702(f)…For example, if a requestor selects a shared transportation option, the systems described may present the user with additional types of shared transportation options (e.g., standard, luxury, immediate matching, and/or delayed matching) [i.e., one or more trip attributes]. In another example, transportation options may be categorized and different transportation options may be presented based on a category selected by a requestor. For example, a transportation requestor may select the luxury category and in response the systems described herein may present the requestor with several luxury options (e.g., standard, large, etc.). In one example, a requestor may reject an option for delayed matching, and the systems described herein may remove all options involving delayed matching (e.g., private delayed, shared delayed, and/or luxury delayed) from the list of options presented to the requestor; paragraph 0034, discussing that FIG. 9 illustrates an example architecture for training a neural network to dynamically select transportation options. In some embodiments, the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device and/or devices associated with requestors who share similar characteristics with a requestor associated with the requestor device. For example, the matching system may use a feed-forward neural network…In one embodiment, a user event repository that includes data about past requestor demographics and/or transportation option selections may supply the training and/or testing data [i.e., the training data including data about past requestor demographics and/or transportation option selection suggests one or more user features of the historical rider]. In one example, when a requestor device sends a request to a server 906, server 906 may determine what transportation options to suggest based on data from a feature repository and/or an online recommendation model that is informed by the results of offline development 912...In some embodiment, the recent history of a requestor may be weighted higher than older history. For example, if a requestor had previously been in the habit of selecting luxury transportation options, but has not selected a luxury transportation option in the past month and/or has just refused a luxury transportation option in the past day, the model may determine that the probability of the requestor selecting a luxury transportation option is lower than if the user had recently selected a luxury transportation option; paragraph 0059, discussing that ride services module 1208 may implement matching algorithms that score providers based on, e.g., preferences of providers and requestors; vehicle features, amenities, condition, and/or status; providers' preferred general travel direction and/or route, range of travel, and/or availability; requestors' origination and destination locations, time constraints, and/or vehicle feature needs; and any other pertinent information for matching requestors with providers; paragraph 0024).

the training comprises: training the machine-learning classifier by using the first historical bidding bundle option candidate as a positive sample and using the one or more second historical bidding bundle option candidates as one or more negative samples (paragraph 0034, discussing that FIG. 9 illustrates an example architecture for training a neural network to dynamically select transportation options. The system may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device; paragraph 0024, discussing that matching system 326 may take the previous behavior of transportation requestor 302 into account when selecting transportation options. In one example, if transportation requestor 302 has a history of choosing the least expensive transportation options, matching system 326 may select transportation options that involve delayed matching at less cost than immediate matching [i.e., the least expensive transportation options that were historically chosen by the transportation requestor correspond to training the machine-learning classifier by using the first historical bidding bundle option candidate as a positive sample]; paragraph 0028, discussing that the dynamic transportation matching system may determine the impact of each potential transportation option on the dynamic transportation network if selected. For example, the dynamic transportation matching system may use an objective function, neural network, machine learning model, and/or any suitable type of algorithm and/or module to estimate the impact on the transportation network…The dynamic transportation network may filter out options unlikely to be chosen by the transportation requestor. For example, if the transportation requestor has never previously chosen delayed matching, the dynamic transportation may filter out transportation options that involve delayed matching [i.e., the delayed matching transportation options that were never previously chosen by the transportation requestor used to train the neural network correspond to training the machine-learning classifier with the one or more second historical bidding bundle option candidates as negative samples]; paragraph 0031, discussing that in another example, if a requestor always declines the option to share with an additional requestor mid-ride, the matching system may cease presenting the requestor with this type of option; paragraph 0032, discussing that after examining suggested options, the dynamic transportation matching system may eliminate luxury options due to the transportation requestor's history of never selecting luxury options…In some examples, the systems described may generate and/or rank a new list of transportation options in response to a transportation requestor selecting or rejecting an option or category of options. For example, if a requestor selects a shared transportation option, the systems described may present the user with additional types of shared transportation options (e.g., standard, luxury, immediate matching, and/or delayed matching)...For example, a transportation requestor may select the luxury category and in response the systems described may present the requestor with several luxury options. In one example, a requestor may reject an option for delayed matching, and the systems described may remove all options involving delayed matching from the list of options presented to the requestor; paragraph 0017);

feeding, by the computing device, each of the plurality of bidding bundle option candidates into the trained machine-learning classifier to obtain a selection probability for the rider to select the bidding bundle option candidate (paragraph 0034, discussing that FIG. 9 illustrates an example architecture for training a neural network to dynamically select transportation options. In some embodiments, the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device and/or devices associated with requestors who share similar characteristics with a requestor associated with the requestor device. For example, the matching system may use a feed-forward neural network…In one embodiment, a user event repository that includes data about past requestor demographics and/or transportation option selections may supply the training and/or testing data [i.e., the training data including data about past requestor demographics and/or transportation option selection corresponds to the claimed trained machine-learning classifier accepts input comprising information of the rider]. In one example, when a requestor device sends a request to a server 906, server 906 may determine what transportation options to suggest based on data from a feature repository and/or an online recommendation model that is informed by the results of offline development 912. In one embodiment, the output of the machine learning model may include a collection of vectors of floats, where each vector represents a requestor and each float within the vector represents the probability that that requestor will choose a particular transportation option if that transportation option is presented [i.e., the output of the machine learning model including a probability that that requestor will choose a particular transportation option if that transportation option is presented corresponds to the generated output comprising the selection probability for the rider to select the bidding bundle option candidate]. In some embodiment, the recent history of a requestor may be weighted higher than older history. For example, if a requestor had previously been in the habit of selecting luxury transportation options but has not selected a luxury transportation option in the past month and/or has just refused a luxury transportation option in the past day, the model may determine that the probability of the requestor selecting a luxury transportation option is lower than if the user had recently selected a luxury transportation option; paragraph 0047); 

ranking, by the computing device, the plurality of bidding bundle option candidates based on corresponding probabilities (paragraph 0028, discussing that the dynamic transportation network may filter out options unlikely to be chosen by the transportation requestor; paragraph 0029, discussing that the dynamic transportation matching system may rank transportation options according to transportation requestor preference...In some embodiments, the dynamic transportation matching system may highlight or otherwise increase the prominence of one or more especially desirable and/or likely-to-be-selected options. In some examples, the dynamic transportation matching system may select and/or highlight an option based on determining that the probability that the requestor will choose the option is moderate and/or unclear. In some examples, the dynamic transportation matching system may also determine incentives to attach to one or more options…; paragraph 0033, discussing that mobile client 802, such as an application on a transportation requestor device, may make a call to suggested options 804 to determine a list of suggested transportation options. Suggested options 804 may make a call to legacy options 806 and/or fare 808 to determine data about previous history for the transportation requestor and/or available fares; paragraph 0045, discussing that the system may select the transportation option by identifying a set of transportation options and rank the set of transportation options based on a probability of being selected by the transportation requestor device; paragraph 0023); and

transmitting, by the computing device, one or more of the plurality of bidding bundle option candidates with top selection probabilities to a terminal device associated with the rider (paragraph 0030, discussing that the dynamic transportation matching system may display the ranked list of transportation options to the transportation requestor, for example by sending the list to an application that displays the ranked list in a graphical user interface on the transportation requestor device... In some examples, based on the option selected by the requestor, the matching system may display additional options. For example, the matching system may initially present the requestor with the choice of standard, luxury, or shared transportation and, after receiving a selection, may then present the requestor with the choice of immediate or delayed matching. In another example, a requestor may reject all of the initially displayed options and/or may request to see more options, and the system described may generate a new list of options for the transportation requestor. In some examples, after a requestor has selected an option, the dynamic transportation matching system may offer the transportation requestor a future transportation option based on the context of the selected option; paragraph 0033, discussing that mobile client 802, such as an application on a transportation requestor device, may make a call to suggested options 804 to determine a list of suggested transportation options. Suggested options 804 may make a call to legacy options 806 and/or fare 808 to determine data about previous history for the transportation requestor and/or available fares; paragraph 0025).

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Vora is directed towards a method and system for  arranging a transportation requestor's trip. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Vora because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying Tomskii to include Vora’s features for training a machine-learning classifier based on a plurality of historical trips, wherein each of the plurality of historical trips comprises a first historical bidding bundle option candidate accepted by a historical rider and one or more second historical bidding bundle option candidates offered to but rejected by the historical rider, wherein: each of the first and one or more second historical bidding bundle option candidates comprises one or more trip settings, one or more trip attributes, and one or more user features of the historical rider; and the training comprises: training the machine-learning classifier by using the first historical bidding bundle option candidate as a positive sample and using the one or more second historical bidding bundle option candidates as one or more negative samples; feeding, by the computing device, each of the plurality of bidding bundle option candidates into the trained machine-learning classifier to obtain a selection probability for the rider to select the bidding bundle option candidate; ranking, by the computing device, the plurality of bidding bundle option candidates based on corresponding probabilities; and transmitting, by the computing device, one or more of the plurality of bidding bundle option candidates with top selection probabilities to a terminal device associated with the rider, in the manner claimed, would serve the motivation of accounting for the requestor's preferences to determine which options the requestor is likely to select and increasing the prominence of one or more especially desirable and/or likely-to-be-selected options, thereby improving user experience (Vora at paragraphs 0017, 0029), or in the pursuit of improving the efficiency of dynamic transportation networks and improving user experience (Vora at paragraph 0018); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Tomskii-Vora combination does not explicitly teach obtaining, by the computing device, a price range of a trip request for a rider based on a minimum and a maximum historical bidding prices corresponding to the rider; and determining, by the computing device, a plurality of price candidates within the price range. However, Mimran the analogous art of service request matching systems teaches these concepts. Mimran teaches: 

obtaining, by the computing device, a price range of a trip request for a rider based on a minimum and a maximum historical bidding prices corresponding to the rider (paragraph 0020, discussing methods and systems for matching service providers with service requesters and establishing direct communication channels between the parties; paragraph 0026, discussing that a user will send a request for a service to the centralized server when a service is desired. In a further number of embodiments, the user will be prompted to enter service request data that may include (but is not limited to) service type, price range [i.e., This shows obtaining a price range of a trip request for a rider], location, service time, and/or provider rating desired; paragraph 0028, discussing that the centralized server processes the received service bids including, but not limited to, ranking the service bids based on criteria from the centralized server and/or the client device, eliminating service bids that do not conform with pre-determined filters, supplementing bid requests with other provider data. The supplemented provider data can include, but is not limited to, historical provider ratings,…, and/or price ranges from historical service requests from of a similar nature; paragraph 0044, discussing that the central server may as part of the filtering of the bids, validate the received bids from the service providers, before sending them to the service requester by using the determined set of identifiers or categories and previously recorded bids in similar geographic areas. Hence, the filtered bids may be provided to the service requester with a high degree of confidence that the service provider is not charging higher than usual prices for such similar services. In some such embodiments, the service requester may provide a range for their budget so that the central server may further filter the bids before they are provided to the service requester);

determining, by the computing device, a plurality of price candidates within the price range  (paragraph 0044, discussing that the central server may as part of the filtering of the bids, validate the received bids from the service providers, before sending them to the service requester by using the determined set of identifiers or categories and previously recorded bids in similar geographic areas. Hence, the filtered bids may be provided to the service requester with a high degree of confidence that the service provider is not charging higher than usual prices for such similar services. In some such embodiments, the service requester may provide a range for their budget so that the central server may further filter the bids before they are provided to the service requester [i.e., This shows that a plurality of price candidates within the price range are determined]; paragraph 0026).

The Tomskii-Vora combination describes features for facilitating services. Mimran is directed towards methods, processes, and devices for dynamic service matching. Therefore they are deemed to be analogous as they both are directed towards facilitate efficient matching of services between users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Vora combination with Mimran because the references are analogous art because they are both directed to solutions for matching service requesters and service providers, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying the Tomskii-Vora combination to include Mimran’s features for obtaining, by the computing device, a price range of a trip request for a rider based on a minimum and a maximum historical bidding prices corresponding to the rider; and determining, by the computing device, a plurality of price candidates within the price range, in the manner claimed, would serve the motivation of facilitate more efficient matching of services and communication between users (Mimran at paragraph 0001); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Tomskii-Vora-Mimran combination teaches the method of claim 1. Tomskii further teaches wherein the obtaining a price range further comprises: obtaining the price range input from the terminal device associated with the rider (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface [i.e., terminal device associated with the rider], of the ride service system, the ride request including a pickup location and a destination point specified by the passenger;…; enabling the passenger to set a specified fare by means of the passenger interface of the ride service system [i.e., the specified fare corresponds to the price range input from the terminal associated with the rider]; paragraph 0020, discussing that the passenger device [i.e., terminal device] can operate an application for requesting ride services; paragraph 0023, discussing that a computing device can operate an application for requesting a ride. The application can provide user interface features that provide a user of the application with information for enabling the user to specify a fare; paragraph 0045, discussing that a fare for the ride can be set by a passenger, e.g., a passenger can decide how much money he/she can spend on the ride).

As per claim 3, the Tomskii-Vora-Mimran combination teaches the method of claim 1. Tomskii does not explicitly teach wherein the price range is learned by searching a historical trip database. However, Vora in the analogous art of ridesharing systems teaches this concept. Vora teaches:

wherein the price range is learned by searching a historical trip database (paragraph 0017, discussing dynamically selecting transportation options to present to a transportation requestor device based on current transportation network conditions and transportation requestor device history…the method may account for the requestor's preferences (e.g., based on historical data) to determine which options the requestor is likely to select, thereby improving user experience while also improving the odds that the requestor will select an option that benefits the transportation network; paragraph 0024, discussing that matching system 326 may take the previous behavior of transportation requestor 302 and/or transportation requestors with similar characteristics into account when selecting transportation options…In one example, if transportation requestor 302 has a history of choosing the least expensive transportation options, matching system 326 may select transportation options that involve delayed matching at less cost than immediate matching; paragraph 0032, discussing that the dynamic transportation matching system may eliminate luxury options due to the transportation requestor's history of never selecting luxury options [i.e., This suggests searching a historical trip database], producing suggested options. In some examples, the suggested options 702may be further sorted based on stored requestor preferences…; paragraph 0033, discussing that mobile client 802, such as an application on a transportation requestor device, may make a call to suggested options 804 to determine a list of suggested transportation options. Suggested options 804 may make a call to legacy options 806 and/or fare 808 to determine data about previous history for the transportation requestor and/or available fares; paragraph 0034, discussing that the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device and/or devices associated with requestors who share similar characteristics with a requestor associated with the requestor device…In some embodiment, the recent history of a requestor may be weighted higher than older history. For example, if a requestor had previously been in the habit of selecting luxury transportation options but has not selected a luxury transportation option in the past month and/or has just refused a luxury transportation option in the past day, the model may determine that the probability of the requestor selecting a luxury transportation option is lower than if the user had recently selected a luxury transportation option; paragraph 0065, discussing that data received from data collection devices can be stored in data store 1308...For example, various data stores may be implemented on a non-transitory storage medium accessible to management system 1302, such as historical data store 1310, ride data store 1312, and user data store 1314; paragraph 0047).  

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Vora is directed towards a method and system for  arranging a transportation requestor's trip. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Vora because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying Tomskii to include Vora’s feature for learning the price range by searching a historical trip database, in the manner claimed, would serve the motivation of accounting for the requestor's preferences to determine which options the requestor is likely to select and increasing the prominence of one or more especially desirable and/or likely-to-be-selected options, thereby improving user experience (Vora at paragraphs 0017, 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 6, the Tomskii-Vora-Mimran combination teaches the method of claim 1. Tomskii further teaches wherein information of the rider comprises an origin of the rider’s trip (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger;…; enabling the passenger to set a specified fare by means of the passenger interface of the ride service system; paragraph 0020, discussing that the passenger device can operate an application for requesting ride services. A user interface of the application provides a user with an ability to specify a pickup location and a destination point [i.e., the pickup location is considered to be the origin of the rider’s trip]; paragraph 0028, discussing that the service interface can receive a pickup location and a destination point from one or more passenger devices over the network. For example, data can be received from a user device when a user launches or operates the application).

While Tomskii teaches wherein information of the rider comprises an origin of the rider’s trip, Tomskii does not explicitly teach wherein information of the rider comprises at least one of the following: origins of the rider's historical trips; destinations of the rider's historical trips; temporal information of the rider's historical trips; estimated income level; and the rider's historical preference over different trip settings. However, Vora in the analogous art of ridesharing systems teaches this concept. Vora teaches:

wherein information of the rider comprises at least one of the following: origins of the rider's historical trips; destinations of the rider's historical trips; temporal information of the rider's historical trips; estimated income level; and the rider's historical preference over different trip settings (paragraph 0017, discussing that the disclosure is directed to dynamically selecting transportation options to present to a transportation requestor device based on transportation requestor device history…In addition, the method may account for the requestor's preferences (e.g., based on historical data) to determine which options the requestor is likely to select, thereby improving user experience; paragraph 0022, discussing that user preferences data 204 may include information about preferences manually selected by the transportation requestor and/or information inferred from previous transportation option selections by the transportation requestor and/or similar transportation requestors; paragraph 0024, discussing that matching system 326 may take the previous behavior of transportation requestor 302 and/or transportation requestors with similar characteristics into account when selecting transportation options. For example, if transportation requestor 302 has a history of ignoring transportation options that involve using a personal mobility vehicle to reach a meeting point, matching system 326 may not display transportation options that involve personal mobility vehicle 304. In another example, if transportation requestor 302 has no request history but similar transportation requestors typically prefer standard rides with no delays, matching system 326 may display the option to match with standard vehicle 308 in a visually prominent position to improve the user experience for transportation requestor 302...In one example, if transportation requestor 302 has a history of choosing the least expensive transportation options, matching system 326 may select transportation options that involve delayed matching at less cost than immediate matching. In some embodiments, matching system 326 may take location, time of day, time of week, weather, and/or other factors into account when determining what option transportation requestor 302 is most likely to select. For example, transportation requestor 302 may have a history of selecting shared rides during rush hour but private rides at all other times...; paragraph 0034, discussing that FIG. 9 illustrates an example architecture for training a neural network to dynamically select transportation options. In some embodiments, the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device [i.e., the information comprising previous history of selections made by the requestor corresponds to the information of the rider comprising the rider's historical preference over different trip settings] and/or devices associated with requestors who share similar characteristics with a requestor associated with the requestor device…In one embodiment, a user event repository that includes data about past requestor demographics and/or transportation option selections may supply the training and/or testing data...In some embodiment, the recent history of a requestor may be weighted higher than older history. For example, if a requestor had previously been in the habit of selecting luxury transportation options but has not selected a luxury transportation option in the past month and/or has just refused a luxury transportation option in the past day, the model may determine that the probability of the requestor selecting a luxury transportation option is lower than if the user had recently selected a luxury transportation option; paragraph 0046, discussing that the systems described may select the transportation option to complete the transportation request based at least in part on the history of previously selected transportation options by identifying a time context and/or a location context of the transportation request…; paragraph 0065, discussing that user data may include user account data, preferences, location history, and other user-specific data; paragraph 0047).

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Vora is directed towards a method and system for  arranging a transportation requestor's trip. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Vora because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying Tomskii to include Vora’s feature for including information of the rider comprises at least one of: origins of the rider's historical trips; destinations of the rider's historical trips; temporal information of the rider's historical trips; estimated income level; and the rider's historical preference over different trip settings, in the manner claimed, would serve the motivation of accounting for the requestor's preferences to determine which options the requestor is likely to select and increasing the prominence of one or more especially desirable and/or likely-to-be-selected options, thereby improving user experience (Vora at paragraphs 0017, 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 8, the Tomskii-Vora-Mimran combination teaches the method of claim 1. Tomskii further teaches wherein the determining a plurality of trip setting candidates based on the trip request comprises: determining one or more settings for each of a plurality of trip options, wherein the  plurality of trip options comprise at least one of the following: a carpool option, a pickup location option, a vehicle type option, a vehicle capacity option, and a car seat option (paragraph 0005, discussing enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger; paragraph 0020, discussing that a user interface of the application provides a user with an ability to specify a pickup location and a destination point. If the pickup location and destination point coordinates are known, the system is able to calculate a fare and recommend it to the user. The user may change the fare and request a ride; paragraph 0045, discussing that the order submission form can consist of inputs of a pickup location, a destination location, a fare, additional information for a driver. Depending on embodiments, when a user interacts with the form, the form can be expanded so that the user can specify multiple stopovers and/or request additional options such as a need of a child seat and/or a minivan [i.e., the additional options such as a need of a child seat (car seat option) and/or a minivan  (vehicle type option) correspond to a plurality of trip setting candidates – this interpretation is consistent with the instant application Specification at paragraph 0091, describing that “the discrete setting candidates may include various configurations, such as solo or carpool, vehicle type, vehicle capacity, pickup location, seating option such as car seat, etc.”]. A fare for the ride can be set by a passenger, e.g., a passenger can decide how much money he/she can spend on the ride. By submitting the order submission form, the user can request a ride).

As per claim 9, the Tomskii-Vora-Mimran combination teaches the method of claim 8. Tomskii further teaches wherein the one or more settings of the pickup location option are determined based on an origin in the trip request (paragraph 0005, discussing a method for requesting a ride service in a ride service system, the method comprising: enabling a passenger to create a ride request by means of a passenger interface of the ride service system, the ride request including a pickup location and a destination point specified by the passenger; calculating, by means of the ride service system, an average fare and a recommended fare according to the pickup location and the destination point specified by the passenger to transmit the average fare and the recommended fare to the passenger; and setting, by means of the ride service system, a minimum price according to the pickup location and the destination point specified by the passenger to set it as a parameter in the ride service system; paragraph 0020, discussing that a user interface of the application provides a user with an ability to specify a pickup location and a destination point. If the pickup location and destination point coordinates are known, the system is able to calculate a fare and recommend it to the user; paragraph 0028, discussing that the service interface can receive a pickup location and a destination point from one or more passenger devices over the network. For example, data can be received from a user device when a user launches or operates the application. Depending on embodiments, the application manager translates data to the geo server to get coordinates of the points and processes the data to request information on fares in the third-party services through the fare calculation component; paragraph 0037, discussing that the application manager receives a pickup location and a destination point from the passenger device. In some embodiments, there also could be stopover points. The application manager translates the received points to the geo server to retrieve the coordinates of the points, the distance of the trip and the estimated time of arrival. In some embodiments, the geo server can include a traffic jam situation and apply it to the estimated time of arrival; paragraph 0045).

As per claim 10, the Tomskii-Vora-Mimran combination teaches the method of claim 1. Tomskii further teaches wherein the trip attributes comprise at least one of the following: an estimated waiting time; an estimated time of arrival (ETA); a pickup distance; and temporal information (paragraph 0005, discussing transmitting, by means of the ride service system, the ride request to driver's user devices; enabling a driver to place a bid in response to the ride request from the passenger and to specify an estimated arrival time (ETA) by means of a driver interface of the ride-service system; paragraph 0019, discussing that a system and method for requesting a ride service...As a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare. Drivers may send offers with their fares and an estimated time of arrival to a passenger's ride request and a passenger may select any offer that is appropriate for him/her; paragraph 0022, discussing that after the passenger places a ride request, drivers can place their bids on the request. They may be allowed to accept the ride request with the passenger's fare or to make it higher. The drivers are also able to specify an estimated arrival time, so the passenger can choose a suitable bid.).

Claims 12 and 17  recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 1, as discussed above. As per claim 12, Tomskii teaches a system comprising one or more processors and one or more non-transitory computer-readable memories coupled to the one or more processors, the one or more non- transitory computer-readable memories storing instructions (paragraph 0006, discussing that a ride service system is provided, comprising a processor, a machine-readable medium connected to the processor for communication. The machine-readable medium stores programmed instructions for requesting a ride service in the ride service system, upon execution of which by the processor, the method for requesting a ride service is implemented), and as per claim 17, Tomskii teaches a non-transitory computer-readable storage medium storing instructions (paragraph 0006, discussing that a ride service system is provided, comprising a processor, a machine-readable medium connected to the processor for communication. The machine-readable medium stores programmed instructions for requesting a ride service in the ride service system, upon execution of which by the processor, the method for requesting a ride service is implemented; paragraph 0007, discussing that the machine-readable medium, which stores programmed instructions for requesting a ride service, is provided, upon execution of which by the processor, the method for requesting a ride service in a ride service system is implemented).

Claim 16  recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 10, as discussed above. Further, as per claim 16, Tomskii teaches the system of claim 12, wherein the trip attributes comprise at least one of the following: an estimated waiting time; an estimated time of arrival (ETA); and a pickup distance (paragraph 0005, discussing transmitting, by means of the ride service system, the ride request to driver's user devices; enabling a driver to place a bid in response to the ride request from the passenger and to specify an estimated arrival time (ETA) by means of a driver interface of the ride-service system; paragraph 0019, discussing that a system and method for requesting a ride service...As a passenger is free to set any fare for a ride, the system is able to provide a passenger with a recommended fare. Drivers may send offers with their fares and an estimated time of arrival to a passenger's ride request and a passenger may select any offer that is appropriate for him/her; paragraph 0022, discussing that after the passenger places a ride request, drivers can place their bids on the request. They may be allowed to accept the ride request with the passenger's fare or to make it higher. The drivers are also able to specify an estimated arrival time, so the passenger can choose a suitable bid.).

As per claim 21, the Tomskii-Vora-Mimran combination teaches the system of claim 12, but it does not explicitly teach wherein the obtaining a price range comprises: obtaining the price range input from the terminal device associated with the rider. However, Mimran the analogous art of service request matching systems teaches this concept. Mimran teaches: 

wherein the obtaining a price range comprises: obtaining the price range input from the terminal device associated with the rider (paragraph 0003, discussing receiving a service request from a user device [i.e., terminal device associated with the rider], processing the service request based on the collected provider data; paragraph 0026, discussing that a user will send a request for a service to the centralized server when a service is desired. In a further number of embodiments, the user will be prompted to enter service request data that may include (but is not limited to) service type, price range, location, service time, and/or provider rating desired [i.e., This shows that obtaining a price range comprises obtaining the price range input from the terminal device associated with the rider]; paragraph 0044, discussing that the central server may as part of the filtering of the bids, validate the received bids from the service providers, before sending them to the service requester by using the determined set of identifiers or categories and previously recorded bids in similar geographic areas. Hence, the filtered bids may be provided to the service requester with a high degree of confidence that the service provider is not charging higher than usual prices for such similar services. In some such embodiments, the service requester may provide a range for their budget so that the central server may further filter the bids before they are provided to the service requester; paragraphs 0026, 0049).

The Tomskii-Vora combination describes features for facilitating services. Mimran is directed towards methods, processes, and devices for dynamic service matching. Therefore they are deemed to be analogous as they both are directed towards facilitate efficient matching of services between users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Vora combination with Mimran because the references are analogous art because they are both directed to solutions for matching service requesters and service providers, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying the Tomskii-Vora combination to include Mimran’s feature for obtaining the price range input from the terminal device associated with the rider, in the manner claimed, would serve the motivation of facilitate more efficient matching of services and communication between users (Mimran at paragraph 0001); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 22, the Tomskii-Vora-Mimran combination teaches the system of claim 12, but it does not explicitly teach wherein the obtaining a price range comprises: searching a historical trip database for the minimum and maximum historical bidding prices the rider has bid. However, Mimran the analogous art of service request matching systems teaches this concept. Mimran teaches: 

wherein the obtaining a price range comprises: searching a historical trip database for the minimum and maximum historical bidding prices the rider has bid (paragraph 0027, discussing that the centralized server receives the service request object and utilizes the provider database for processing of the data. In certain embodiments, the service request data is parsed and processed to best match potential providers to the desired service requested at real-time or near real-time. The matching may be based on certain factors including, but not limited to, provider type, provider location, provider business hours, provider rating, and/or past average prices of similar service requests; paragraph 0028, discussing that the centralized server processes the received service bids including, but not limited to, ranking the service bids based on criteria from the centralized server and/or the client device, eliminating service bids that do not conform with pre-determined filters, supplementing bid requests with other provider data. The supplemented provider data can include, but is not limited to, historical provider ratings; paragraph 0044, discussing that the central server may as part of the filtering of the bids, validate the received bids from the service providers, before sending them to the service requester by using the determined set of identifiers or categories and previously recorded bids in similar geographic areas [i.e.,  finding previously recorded bids in similar geographic areas suggests searching a historical trip database for the minimum and maximum historical bidding prices the rider has bid]. Hence, the filtered bids may be provided to the service requester with a high degree of confidence that the service provider is not charging higher than usual prices for such similar services. In some such embodiments, the service requester may provide a range for their budget so that the central server may further filter the bids before they are provided to the service requester).

The Tomskii-Vora combination describes features for facilitating services. Mimran is directed towards methods, processes, and devices for dynamic service matching. Therefore they are deemed to be analogous as they both are directed towards facilitate efficient matching of services between users. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Vora combination with Mimran because the references are analogous art because they are both directed to solutions for matching service requesters and service providers, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying the Tomskii-Vora combination to include Mimran’s feature for searching a historical trip database for the minimum and maximum historical bidding prices the rider has bid, in the manner claimed, would serve the motivation of facilitate more efficient matching of services and communication between users (Mimran at paragraph 0001); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 23 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 21, as discussed above.
Claim 24 recites substantially similar limitations that stand rejected via the art citations and rationale applied to claim 22, as discussed above.

21.	Claims 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tomskii  in view of Vora, in view of Mimran, in further view of Moukaddem et al. Pub. No.: US 2019/0073693 A1, [hereinafter Moukaddem].

As per claim 7, the Tomskii-Vora-Mimran combination teaches the method of claim 1. The Tomskii-Vora combination does not explicitly teach further comprising: determining the estimated income level of the rider with a machine learning model based on at least one of the following: one or more addresses associated with the rider and a plurality of historical trips taken by the rider. However, Moukaddem in the analogous art of customer relationship management teaches this concept. Moukaddem teaches:

further comprising: determining the estimated income level of the rider with a machine learning model based on at least one of the following: one or more addresses associated with the rider and a plurality of historical trips taken by the rider (paragraph 0022, discussing that the targeted message generation component may infer further information about the user based on accessing general information from the database. For example, given the age and address of the user, the targeted message generation component may access general demographic information from the database to infer the income of the user; paragraph 0024, discussing that the targeted message generation component selects the additional content using machine learning (e.g., using logistic regression techniques); paragraph 0027, discussing that the targeted message generation techniques described dynamically select a template for the message based on information associated with the user (e.g., using machine learning)…Another advantage of the targeted message generation techniques described is that they can employ machine learning to learn from the previous interactions with the user (as well as other users), and use this information to generate a message that is more likely to evoke a positive response from the user; paragraph 0029, discussing that the targeted message generation component infers further information about the user based on accessing general information from the database such as demographic information (e.g., to infer the income of the user); paragraph 0034).

The Tomskii-Vora-Mimran combination describes features for facilitating services. Moukaddem is directed towards customer relationship management. Therefore they are deemed to be analogous as they both are directed towards managing customer interactions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Vora-Mimran combination with Moukaddem because the references are analogous art because they are both directed to solutions for customer relationship management, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying the Tomskii-Vora-Mimran combination to include Moukaddem’s feature for determining the estimated income level of the rider with a machine learning model based on at least one of the following: one or more addresses associated with the rider and a plurality of historical trips taken by the rider, in the manner claimed, would serve the motivation of improving business relationships with customers, assisting in customer retention, and driving sales growth (Moukaddem at paragraph 0003) or in the pursuit of employing machine learning to learn from the previous interactions with the user (as well as other users), and use this information to generate an offer that is more likely to evoke a positive response from the user (Moukaddem at paragraph 0027); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 15 and 20 recite substantially similar limitations that stand rejected via the art citations and rationale applied to claim 7, as discussed above.

22.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tomskii  in view of Vora, in view of Mimran, in further view of Dutta et al., Pub. No.: US 2019/0206008 A1, [hereinafter Dutta].

As per claim 11, the Tomskii-Vora-Mimran combination teaches the method of claim 1. Tomskii does not explicitly teach wherein the machine-learning classifier is trained as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN). Vora in the analogous art of ridesharing systems teaches:

wherein the machine-learning classifier is trained as a Neural Network (paragraph 0028, discussing that the dynamic transportation matching system may determine the impact of each potential transportation option on the dynamic transportation network if selected. For example, the dynamic transportation matching system may use an objective function, neural network, machine learning model, and/or any suitable type of algorithm and/or module to estimate the impact on the transportation network; paragraph 0034, discussing that FIG. 9 illustrates an example architecture for training a neural network to dynamically select transportation options. In some embodiments, the systems described may include a neural network that is trained to predict which transportation options a transportation requestor device is likely to select based on the previous history of selections made by the requestor device and/or devices associated with requestors who share similar characteristics with a requestor associated with the requestor device. For example, the matching system may use a feed-forward neural network; paragraph 0059).

Tomskii is directed towards a method, system and machine-readable medium for matching drivers with passengers. Vora is directed towards a method and system for  arranging a transportation requestor's trip. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Tomskii with Vora because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation services), and because modifying Tomskii to include Vora’s feature for training the 
machine-learning classifier as a neural network, in the manner claimed, would serve the motivation of accounting for the requestor's preferences to determine which options the requestor is likely to select and increasing the prominence of one or more especially desirable and/or likely-to-be-selected options, thereby improving user experience (Vora at paragraphs 0017, 0029); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Tomskii-Vora-Mimran combination does not explicitly teach wherein the machine-learning classifier is trained as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN). However, Dutta in the analogous art of ridesharing systems teaches this concept. Dutta teaches: 

wherein the machine-learning classifier is trained as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN) (paragraph 0025, discussing that the system manager trains a machine learning model using training data that includes sets of features associated with past ride requests that were accepted or rejected; paragraph 0081, discussing that the system manager trains a machine learning model to determine an acceptance probability using a set of features associated with past ride requests. In one or more embodiments, the machine learning model comprises a gradient boosted decision tree classifier. In one or more alternative embodiments, the machine learning model comprises any other appropriate classifier (e.g., a logistic regression classifier, a support vector machine, classifiers based on nearest neighbor methods, boosting classifiers, decision trees, random forests, neural networks, etc.). The set of features may comprise any appropriate feature found to impact a given driver's probability of acceptance…; paragraphs 0080, 0022).

The Tomskii-Vora-Mimran combination describes features for facilitating transportation services. Dutta is directed towards a method and system for assigning rides based on probability of provider acceptance. Therefore they are deemed to be analogous as they both are directed towards ride-sharing systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Tomskii-Vora-Mimran combination with Dutta because the references are analogous art because they are both directed to solutions for ride-sharing services, which falls within applicant’s field of endeavor (ride-sharing platform for facilitating transportation service), and because modifying the Tomskii-Vora-Mimran combination to include Dutta’s feature for training the machine-learning classifier as one of the following models: Logistic Regression (LR), Random Forest (RF), and Deep Neural Network (DNN), in the manner claimed, would serve the motivation of more efficiently matching drivers to ride requests (Dutta at paragraph 0030); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. 	Mimran, Pub. No.: US 2021/0049657 A1 – describes methods and systems for dynamic matching and communication between service providers and service requesters. Further describes that supplemented provider data can include historical provider ratings, provider reviews, historical provider service completion times, and/or price ranges from historical service requests from of a similar nature. 
B.	Acosta et al., Pub. No.: US 2021/0019853 A1- describes an interface through which MaaS provider systems can dynamically set prices or ranges of prices depending on their current supply versus demand or according to any desired factors.
C.	Cao, Pub. No.: US 2016/0364678 A1 – describes an analyzer component that determines if the received insurance coverage policies are within the desired range as specified by a user an “accept” or “reject”, and/or further create a hierarchy from “low” to “high” based on criteria designated by the user (e.g., price of the insurance policy, terms of the insurance policy, and the like).
D.	Goino, Pub. No.: US 2001/0056396 A1 – describes auction methods and auction systems.
E.	Zhang, Chaoli, et al. "Online auctions with dynamic costs for ridesharing." 2017 IEEE 23rd International Conference on Parallel and Distributed Systems (ICPADS). IEEE, 2017 – describes a one-side and sealed-bid auction models, where the passengers are bidders.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE GARCIA-GUERRA whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like claim assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683